Case 1:18-cr-00445-LTS
Case 1:18-cr-00445-LTS Document
                       Document 55
                                56 Filed
                                   Filed 11/13/20
                                         11/16/20 Page
                                                  Page 1
                                                       1 of
                                                         of 1
                                                            1




                                      /s/ Laura Taylor Swain


                                          11/16/2020
